Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-4 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Hirose (5,960,728).
          Hirose teaches a rotary shuttle for a sewing machine.  The rotary shuttle is driven to rotate via a shaft (figure 1-prior art and figures 4, 11 and 16, for example).  The shaft rotates a hook body 34 (figure 4, for example) and a lower thread base 30 (figure 5, for example) is provided for accommodating a thread bundle or bobbin and includes a concave groove 43.  A case 31 (figure 6, for example) is accommodated within the base and “about” the thread bundle and this includes a protrusion 45 (figure 7, for example) which is accommodated within the groove 43.  An elastic force via spring 109 is provided for allowing actuating lever or slider 76 to engage with the element 93 for locking the case onto and engaging the groove 43.  As the manipulating flap 78 (figures 6 or 7, for example) is lifted, the spring actuated protrusion is moved to and from the groove 43.  A bobbin shell 65 is attached to the peripheral side of the case (figure 7) for providing a pressing tension to the thread that passes underneath a portion of the shell.  The shell is attached to the case via fixing units 67 and 68 and includes a thread hanger 69 (figure 6, for example) with upper and lower separation ends 83 and 59 (figure 7, for example) which are accommodated into grooves 85 (figure 7) and an adjacent groove (unmarked in figure 6 or 7).  In use, the thread exits through an exit hole 70 (figure 6) in the case and then is passed through and along a lower thread concave groove 90 (figure 7) comprised by an end of the protrusion element 76 and then is moved through groove 64 before passing beneath the shell and hanger and onto the separation portions and then away from the case (figure 6).  In this way, the thread is positioned such that needle thread loop is caught by the hook and the “bundle” of lower thread is “passed” through such loop and the lower thread free end is extended in a predetermined amount forming a properly tensioned lower thread portion and forming such properly tensioned stitch along with the upper thread.      
ALLOWABLE SUBJECT MATTER
           Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kasawaki illustrates a case including a protrusion and slider with a spring-loaded portion. Cerliani, Perri, Thiele, and Russell illustrate rotary shuttles including case supports with thread paths including grooves, hangers, protrusions and protrusion accommodating portions.  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732